Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for congestion control in a data communication protocol employing acknowledged communication. Each of independent claims, claim 1 (“A non-transitory computer readable medium”) and claim 11 (“A method”) contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art include Gross (US 20110002223), Wiemanni (US 20090154356), Abdelilah (US 20060209898), Morandin (US 20060023634), Daisuke (US 20050033857) discloses some limitations of the instant application as stated in Notice of Allowance on 02/12/2019. However, the combination of aforementioned prior arts fails to anticipate or render obviousness at the time when the invention was made:

Claim 1. A non-transitory computer readable medium for congestion control in a data communication protocol employing acknowledged communication in which a transmitting node transmits data to a receiving node and the receiving node acknowledges receipt of the data, the non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause the at least one processor to: 
measure a flight size indicating an amount of data sent by the transmitting node and not yet acknowledged by the receiving node; 
measure a transmission rate; 
determine a trend of the flight size; 
determine a trend of the transmission rate, wherein the trend is derived from a transmission rate gradient calculation, in which either the transmission rate measurements or the transmission rate gradient calculations or both, are filtered to reduce their temporal variability; 
detect whether there is a congestion according to the determined trend of the transmission rate and the trend of the flight size; 
upon detection of the congestion, change from a current congestion control state to a new congestion control state; and 
transmit data while respecting a maximum amount of unacknowledged data which the transmitting node may transmit.

Claim 11 is allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1 and 11 are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ZHIREN QIN/Examiner, Art Unit 2411